DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “multiple separable modules physically attached end-to-end and forming an elongated structure of the device” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-19 are allowable based upon their dependency thereof claim 1.
With regards to claim 20
The prior art does not disclose or suggest the claimed “multiple separable modules physically attached end-to-end and forming an elongated structure of the device” in combination with the remaining claimed elements as set forth in claim 20.
With regards to claim 21 is allowable based upon its dependency thereof claim 20.
With regards to claim 22
The prior art does not disclose or suggest the claimed “connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules” in combination with the remaining claimed elements as set forth in claim 22.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnett US PATENT No.: US 10,638,742 B1 discloses a water-activated bobber release device has a housing, a bobber assembly, a spool and a line, a bobbin assembly with a dissolvable tablet, a screw extending through a central hole in the bobber assembly and a center hole in the dissolvable tablet of the bobbin assembly, and a cap with an aperture and a valve between the aperture and the bobbin assembly. The screw engages the bobbin assembly and a threaded fastener to compress a spring. When the device is submerged in a body of water at a certain depth, the pressure opens the valve to allow water to enter. The water dissolves the tablet which collapses the bobbin assembly, and the spring forces the bobber away from the housing. Once released from the housing, the bobber is free to float to the surface of the water allowing for the retrieval of the submerged item attached to the housing, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
Ning et al. PG. Pub. No.: US 2019/0353572 A1 discloses sound waves are elastic waves, and have the characteristics of small loss and long propagation distance in water, so the method uses sound waves as signals for measurement. To measure suspended matters of multiple scales (different diameters) ranging from decimeters (seaweed, floating garbage, etc.) to millimeters or even micrometers (organic and inorganic debris, algae, fine sand, etc.) in offshore and estuary water, broadband ultrasound having a wavelength of 0.25 times of the scale of the suspended matters is theoretically required for detection (the detection frequency spans from 10 kHz to 10 Mkz or more). The frequency of the existing underwater acoustic transducer ranges from tens of hertz to several kilohertz, and can even reach tens of megahertz, but the frequency of one single transducer can hardly cover the scale of all suspended matters in a water body. Therefore, a plurality of signals of different frequency ranges are required, wherein each transmitting transducer transmits signals of a certain frequency range, and a plurality of underwater acoustic transducers are used to transmit and receive signals, which can be realized by combination of multiple underwater acoustic transducers with different bands, that is, the detection system is of a multi-transmitting multi-receiving array structure. In addition, if the three-dimensional flow velocity of the suspended matters is desired, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
Howard et al. PG. Pub. No.: US 2019/0170720 A1 discloses an underwater camera and water quality monitoring system provides the capability of shooting video or time lapse photography together with recording water condition or quality measurements in an integrated device for stationary, submerged deployment in a body of water under study. The underwater camera and water quality monitoring system has a configurable delay from submerged deployment in the waterway until image/video recording and water quality measurement sampling begins, allowing aquatic life activity to resume in the vicinity after disruption of the system deployment. The monitoring device may be used in combination with recognition software utilizing artificial intelligence techniques to identify species or individuals observed during monitoring, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
Peterson et al. PG. Pub. No.: US 2018/0162501 A1 discloses a readily deployable marine sensing apparatus that is practical to deploy, for example by hand, at a site of interest preferably as one of an array of plural units, each capable of sampling and sensing conditions at desired locations in a study area, and at predetermined multiple depths. In exemplary deployments, the device can be deployed from an oil and gas rig, helicopter, or vessel. Advantageously, plural devices are deployed, each spaced from the next along a line and/or laterally. When dropped to the water surface, the device preferably collects location data by satellite communication. The autonomous device sinks through the water column repetitively collecting in and storing situ data at depth until it reaches a specified depth (or the bottom), at which point it autonomously adjusts its buoyance, e.g., by releasing ballast weight, and returns to the surface. At the surface, the device collects its position and reports its stored data, for example transmitting identity, location and measurement data via satellite. Data transmissions are intercepted by web-based spatial mapping software (known as an Environmental Common Operating Picture). The information can be shared with a Command Center working to mitigate the spill by controlling spill amelioration techniques, in which case the information provides valuable feedback on needs for further mitigation and efficacy of mitigation steps taken, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
Palassis et al. PG. Pub. No.: US 2011/0309833 A1 discloses a replaceable and/or disposable probe head that includes a working electrode, an electrical connector for connection to the circuit board within a probe body, and an operational amplifier between the working electrode and the connector. The operational amplifier electrically isolates the high impedance signals in the probe head from the low impedance interconnect, which may result from the presence of water at the connector of the probe head or the connector of the probe body, and provides stable sensor readings to the circuit board in the probe body. More specifically, the probe head includes a housing that encloses at least part of a sensor that includes the working electrode, and at least part of the electrical connector, which is electrically coupled to the sensor. When the probe head is detachably connected to the probe body, the electrical connector will electrically couple the sensor to the electronics in the probe body. To form the detachable connection, the housing includes a coupling member positioned to detachably connect the housing to the probe body. The coupling member may be a flexible open ring having a snap-fit feature, for example, an annular ridge protruding from the exterior surface of the open ring for coupling the probe head to the probe body. The open ring is compressible toward a closed ring position to couple the probe head to the probe body, expands to interconnect the two, and is compressible again to uncouple the probe head, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
McCoy et al. US PATENT No.: US 5,209,122 discloses an inexpensive expendable oceanographic sensor package apparatus which can make and record a number of different measurements of water characteristics while on the surface of the ocean, while on the floor of the ocean, and while descending to and ascending from the floor of the ocean. The apparatus comprises a shipping/deployment member which opens, as, for instance, in clamshell fashion, with the sensor package therein. The sensor package is adapted to measure preselected water characteristics, such as conductivity, temperature and depth, while the sensor package is descending to the ocean floor, while the package is stationary on the ocean floor, while the package ascends to the surface, and while the package floats on the ocean surface. A detachable anchor or other buoyancy regulating means provided within the shipping/deployment member provides negative buoyancy to the sensor package and maintains the sensor package on the ocean floor until a predetermined event occurs, such as passage of time to a predetermined day, change of a certain hydrographic condition, passage of a predetermined amount of time since deployment, change in pressure or tilt of the sensor package, etc. When such event occurs, release means are activated which causes release of the anchor, and the sensor package ascends to the surface. Control means, such as a microprocessor, are provided to control the acquisition and storage of data, actuation of the release means, as well as other automated functions, however is silent on multiple separable modules physically attached end-to-end and forming an elongated structure of the device or the method thereof connecting the selected modules end-to-end, including establishing liquid- impermeable seals between at least two of the modules and forming electrical connections between or among at least some of the modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852